Case 1:21-cv-00443-ERK-PK Document 1 Filed 01/27/21 Page 1 of 14 PageID #: 1




Sheehan & Associates, P.C.
Spencer Sheehan
60 Cuttermill Rd Ste 409
Great Neck, NY 11021-3104
Telephone: (516) 268-7080
spencer@spencersheehan.com

United States District Court
Eastern District of New York                                     1:21-cv-00443

Michael Fleischer, individually and on
behalf of all others similarly situated,
                                Plaintiff,

                  - against -                                      Complaint

Aldi Inc.,
                                Defendant

       Plaintiff by attorneys alleges upon information and belief, except for allegations pertaining

to plaintiff, which are based on personal knowledge:


       1.    Aldi Inc. (“defendant”) manufactures, distributes, markets, labels and sells “Smoked

White Cheddar – Deli Sliced Cheese” (“Product”) to consumers from its over 2,000 grocery stores

in the United States.
Case 1:21-cv-00443-ERK-PK Document 1 Filed 01/27/21 Page 2 of 14 PageID #: 2




       2.    Smoking is a processing method to preserve or improve the flavor of food by

exposing it to smoke, usually from burning wood.

       3.    The drying action of the smoke and the different phenol compounds present in wood

smoke helps to preserve the protein-rich foods such as meat, cheese and fish.

       4.    The origins of smoking date to prehistory, as nomadic peoples experimented with

fire and primitive cheese products.


                                                2
Case 1:21-cv-00443-ERK-PK Document 1 Filed 01/27/21 Page 3 of 14 PageID #: 3




        5.     The earliest written records of smoked cheese comes from Roman times, when an

owner of a cheese shop was forced to share space in the Roman market with a baker.

        6.     It was observed that the baker’s wood burning fire gave a distinct flavor to the cheese

which varied based on the type of wood that was used.

        7.     For example, hickory wood chips – from deciduous hardwood trees of the genus

Carya – are often used for providing hearty yet sweet flavors to cheese and meat (“hickory”).

        8.     Pecan wood, a type of hickory, gives cheese a spicy and nutty taste.

        9.     Oak provides smoked flavors of moderate intensity, between fruit woods and

hickory.

        10.    While the popularity of smoking decreased in the mid-20th century due to the

introduction of “convenient” chemical preservatives, the last two decades have seen a resurgence

in smoked foods, as consumers embrace foods made without advanced chemistry and synthetic

ingredients.

        11.    According to reports out of Wisconsin, the capital of the nation’s cheese production,

the “volume on the smoked cheeses just continues to grow every year. People are seeking bigger

flavors, bolder flavors, deeper flavors.”1

        12.    Cheese industry observers “say smoked cheeses are on the rise, stoked by general

excitement about bacon and other smoked foods.”2

        13.    The alternative to using real wood to smoke cheese is using a “smoke flavor,” which

is “smoke condensed into a liquid form.”3




1
  Kimberly L. Jackson, Smoked cheese: Growth stoked by demand for bolder flavors, Newark Star-Ledger, Dec 30,
2014, Updated Mar 29, 2019.
2
  Id.
3
   Matthew Sedacca, Liquid Smoke: The History Behind a Divisive Culinary Shortcut – Barbecue's love/hate
relationship with the manufactured flavor, Eater.com, Jun 15, 2016.


                                                     3
Case 1:21-cv-00443-ERK-PK Document 1 Filed 01/27/21 Page 4 of 14 PageID #: 4




        14.   While this development made it more convenient to enjoy “smoked” foods, it fails

to supply the rich, layered taste provided by phenols and other odor-active compounds present

when a food is smoked.

        15.   Liquid smoke flavor also contains numerous additives and has been associated with

detrimental health impacts.

        16.   Whether a food is flavored by “liquid smoke flavor” or from being smoked is

information consumers rely on when making quick purchasing decisions at the grocery store.

        17.   They will look at the food’s front label and see the name of the food, i.e., Smoked

White Cheddar Cheese, and expect they are buying cheddar cheese which has been smoked. 21

C.F.R. § 101.3(b)(2) (requiring front label to state “common or usual name” of a food).

        18.   Where a food is labeled as having a main flavor, consumers expect to be told basic

information on the front of the product about the source of that flavor. 21 C.F.R. § 101.22(i)(1).

        19.   This information includes whether (1) a food has flavor from the “real” thing, i.e.,

being smoked, (2) the product contains added flavor from the named process (or flavor) even

though it was not subject to that process, i.e., natural smoked flavor and (3) the flavor come from

artificial, synthetic sources, i.e., pyroligneous acid or artificial smoke flavor. 21 C.F.R. § 101.22(i);

21 C.F.R. § 101.22(h)(6).

        20.   These flavor regulations have established custom and practice so that consumers’

experience primed them to infer from a product’s labeling whether a flavor was entirely from the

characterizing ingredients or not.

        21.   Most foods contain disclosures such as “naturally flavored,” “other natural flavors”

or “artificially flavored.”

        22.   “The rule [21 C.F.R. § 101.22(i)] is premised on the simple notion that consumers




                                                   4
Case 1:21-cv-00443-ERK-PK Document 1 Filed 01/27/21 Page 5 of 14 PageID #: 5




value ‘the real thing’ versus a close substitute and should be able to rely on the label to readily

distinguish between the two. This consumer protection objective is relevant to taste claims

conveyed in advertising as well.”4

        23.    Consumers prefer foods that are flavored from an ingredient or a natural production

process, instead of by the essential oil, captured and refined “liquid smoke” and extractives – made

in a laboratory – for reasons including nutrition, health and the avoidance of additives and highly

processed ingredients.5

        24.    Since the food is labeled as “Smoked White Cheddar Cheese,” consumers expect its

smoked flavor is from being smoked over wood chips.

        25.    However, the Product’s smoked flavor is not from being smoked over wood chips,

but from added “liquid smoke” flavor, identified as “natural smoke flavor” on the ingredient list.




              INGREDIENTS: PASTEURIZED MILK, CHEESE CULTURES, SALT,
              MICROBIAL ENZYMES, NATURAL SMOKE FLAVOR.

        26.    Consumers are misled because the front label fails to tell them what the Product is –

“Natural Smoke Flavored White Cheddar Cheese” – in violation of the requirements of federal

and state law. 21 U.S.C. § 343(i); 21 C.F.R. § 101.22(i)(1)(i).

        27.    The FDA has warned companies that fail to accurately inform consumers of foods


4
 Steven Steinborn, Hogan & Hartson LLP, Regulations: Making Taste Claims, PreparedFoods.com, August 11, 2006.
5
 David Andrews, Synthetic ingredients in Natural Flavors and Natural Flavors in Artificial flavors, Environmental
Working Group (EWG).


                                                       5
Case 1:21-cv-00443-ERK-PK Document 1 Filed 01/27/21 Page 6 of 14 PageID #: 6




which are not smoked but only have added smoke flavor:

       If these smoke ingredients [natural smoke flavor] are added flavors, they should be
       declared in accordance with 21 CFR 101.22 [on the front of the label]; however, if
       these ingredients describe the smoking process, then they must not be listed as
       ingredients in the ingredient statement.6

       28.    The FDA has highlighted cheddar cheese products that “fail to declare the common

or usual name of the food,” such as “Smoked [White] Cheddar Cheese.”7

       29.    According to the FDA, it is misleading to identify a “product that is not smoked, but

rather contains smoke flavor in accordance with 21 CFR 101.3(b),” as “Smoked [White] Cheddar

Cheese.” 21 U.S.C. § 343(i)(1).

       30.    Smoked white cheddar cheese slices that gets its smoked taste from being smoked is

not a rare or pricy delicacy that would make a reasonable consumer “double check” the veracity

of the front label claims.

       31.    Because the front label contains no qualification such as flavor, flavored, natural

smoke flavor, artificial smoke flavored, no reasonable consumer would be so distrustful or

skeptical of the “Smoked White Cheddar Cheese” statement to scrutinize whether the ingredient

list disclosed “smoke flavor.” See 21 C.F.R. § 101.22(i)(1) (describing a food which contains no

simulating artificial flavor and not subject to 21 C.F.R. § 101.22(i)(1)(i)-(iii)).

       32.    Even if consumers were to view the ingredient list, a reasonable consumer would

have no reason to know that listing “natural smoke flavor” forecloses the possibility the Product

was also subject to some smoking.

       33.    However, the Product has not undergone any smoking, which is deceptive and

misleading to consumers who expected some smoking of the cheese.


6
  FDA Warning Letter, Smoked Seafood, Inc. dba Little Mermaid Smokehouse, MARCS-CMS 515739 — JUNE 27,
2017.
7
  FDA Warning Letter, Middlefield Original Cheese Coop, MARCS-CMS 500180 – August 29, 2016.


                                                   6
Case 1:21-cv-00443-ERK-PK Document 1 Filed 01/27/21 Page 7 of 14 PageID #: 7




       34.    Defendant’s branding, marketing and packaging of the Product is designed to – and

does – deceive, mislead, and defraud plaintiff and consumers.

       35.    The amount and presence of real smoked flavor from smoking is material to plaintiff

and consumers.

       36.    Defendant sold more of the Product and at higher prices than it would have in the

absence of this misconduct, resulting in additional profits at the expense of consumers.

       37.    The value of the Product that plaintiff purchased and consumed was materially less

than its value as represented by defendant.

       38.    Had plaintiff and class members known the truth, they would not have bought the

Product or would have paid less for it.

       39.    As a result of the false and misleading labeling, the Product is an sold at a premium

price, approximately no less than $4.29 per 8 OZ compared to other similar products represented

in a non-misleading way, and higher than the price of the Product if it were represented in a non-

misleading way.

                                      Jurisdiction and Venue


       40.    Jurisdiction is proper pursuant to Class Action Fairness Act of 2005 (“CAFA”). 28

U.S.C. § 1332(d)(2)

       41.    Under CAFA, district courts have “original federal jurisdiction over class actions

involving (1) an aggregate amount in controversy of at least $5,000,000; and (2) minimal

diversity[.]” Gold v. New York Life Ins. Co., 730 F.3d 137, 141 (2d Cir. 2013).

       42.    Plaintiff Michael Fleischer is a citizen of New York.

       43.    Defendant Aldi Inc. is a Illinois corporation with a principal place of business in

Batavia, Kane County, Illinois and a citizen of Illinois.



                                                  7
Case 1:21-cv-00443-ERK-PK Document 1 Filed 01/27/21 Page 8 of 14 PageID #: 8




           44.    “Minimal diversity” exists because plaintiff Michael Fleischer and defendant are

citizens of different states.

           45.    Upon information and belief, sales of the Product exceed $5 million during the

applicable statutes of limitations, exclusive of interest and costs.

           46.    Venue is proper because a substantial part of the events or omissions giving rise to

the claim occurred in this District.

                                                           Parties

           47.    Plaintiff Michael Fleischer is a citizen of Brooklyn, Kings County, New York.

           48.    Defendant Aldi Inc. is a Illinois corporation with a principal place of business in

Batavia, Illinois, Kane County.

           49.    Defendant operates over 2,000 grocery stores in over 36 states.

           50.    Defendant’s products are known to be of the highest quality, because of its efficiency

that enables it to secure private label versions of the highest end products.8

           51.    During the relevant statutes of limitations for each cause of action alleged, plaintiff

purchased the Product within his district and/or State in reliance on its representations and

omissions.

           52.    Plaintiff purchased the Product on one or more occasions including but not limited

to between June and August 2020, at defendant’s grocery store, including the location at 3785

Nostrand Ave, Brooklyn, NY 11235.

           53.    Plaintiff bought the Product at or exceeding the above-referenced price because he

liked the product for its intended use and relied upon its front label representations.

           54.    Plaintiff was deceived by and relied upon the Product's deceptive labeling and



8
    See article “This is Not Your Parent’s Store Brand.”


                                                           8
Case 1:21-cv-00443-ERK-PK Document 1 Filed 01/27/21 Page 9 of 14 PageID #: 9




marketing.

        55.   Plaintiff would not have purchased the Product in the absence of Defendant’s

misrepresentations and omissions or would have paid less for it.

        56.   Plaintiff intends to, seeks to, and will purchase the Product again when he can do so

with the assurance that Product's labels are consistent with the Product’s components and

attributes.

                                          Class Allegations


        57.   The classes will consist of all purchasers of the Product who reside in all states except

for Illinois, California, Massachusetts and New Jersey during the applicable statutes of limitations.

        58.   Plaintiff seeks class-wide injunctive relief based on Rule 23(b) in addition to a

monetary relief class.

        59.   Common questions of law or fact predominate and include whether defendant’s

representations were and are misleading and if plaintiff and class members are entitled to damages.

        60.   Plaintiff's claims and basis for relief are typical to other members because all were

subjected to the same unfair and deceptive representations and actions.

        61.   Plaintiff is an adequate representative because his interests do not conflict with other

members.

        62.   No individual inquiry is necessary since the focus is only on defendant’s practices

and the class is definable and ascertainable.

        63.   Individual actions would risk inconsistent results, be repetitive and are impractical

to justify, as the claims are modest relative to the scope of the harm.

        64.   Plaintiff's counsel is competent and experienced in complex class action litigation

and intends to protect class members’ interests adequately and fairly.



                                                  9
Case 1:21-cv-00443-ERK-PK Document 1 Filed 01/27/21 Page 10 of 14 PageID #: 10




       65.    Plaintiff seeks class-wide injunctive relief because the practices continue.

                          New York General Business Law (“GBL”) §§ 349 & 350
                            and Consumer Protection Statutes of Included States

       66.    Plaintiff incorporates by reference all preceding paragraphs.

       67.    Plaintiff and class members desired to purchase and consume products which were

as described and marketed by defendant and expected by reasonable consumers.

       68.    Defendant’s acts and omissions are not unique to the parties and have a broader

impact on the public.

       69.    Defendant misrepresented the substantive, quantitative, qualitative, compositional

and/or nutritional attributes of the Product.

       70.    The Product’s purported smoking over wood chips had a material bearing on price

and consumer acceptance of the Product.

       71.    Plaintiff relied on the statements, omissions and representations of defendant, and

defendant knew or should have known the falsity of same.

       72.    Plaintiff and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.

                                    Negligent Misrepresentation


       73.    Plaintiff incorporates by reference all preceding paragraphs.

       74.    Defendant had a duty to disclose the amount and presence of the characterizing

ingredient – added smoke flavor – on the front label as part of the Product’s name, to not mislead

consumers who do not scrutinize the ingredient list.

       75.    This duty is based on defendant’s position as an entity which has held itself out as

having special knowledge and experience in the production, service and/or sale of the product type.

       76.    The representations took advantage of consumers’ cognitive shortcuts made at the


                                                 10
Case 1:21-cv-00443-ERK-PK Document 1 Filed 01/27/21 Page 11 of 14 PageID #: 11




point-of-sale and their trust in defendant, a well-known and respected brand or entity in this sector.

       77.    Plaintiff and class members reasonably and justifiably relied on these negligent

misrepresentations and omissions, which served to induce and did induce, the purchase of the

Product.

       78.    Plaintiff and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.

             Breaches of Express Warranty, Implied Warranty of Merchantability and
                   Magnuson Moss Warranty Act, 15 U.S.C. §§ 2301, et seq.

       79.    Plaintiff incorporates by reference all preceding paragraphs.

       80.    The Product was manufactured, labeled and sold by defendant or at its express

directions and instructions, and warranted to plaintiff and class members that it possessed

substantive, quality, organoleptic, nutritional, and/or compositional attributes it did not.

       81.    Defendant had a duty to disclose and/or provide non-deceptive descriptions and

marketing of the Product.

       82.    This duty is based, in part, on defendant’s position as one of the most recognized

companies in the nation in this sector.

       83.    Plaintiff provided or will provide notice to defendant, its agents, representatives, and

their employees.

       84.    Defendant received notice and should have been aware of these misrepresentations

due to numerous complaints by consumers to its main office over the past several years regarding

the Product or those of the type described here.

       85.    The Product did not conform to its affirmations of fact and promises due to

defendant’s actions and were not merchantable because plaintiffs expected a product that was

described by Defendant.



                                                   11
Case 1:21-cv-00443-ERK-PK Document 1 Filed 01/27/21 Page 12 of 14 PageID #: 12




       86.    Plaintiff and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.

                                                Fraud


       87.    Plaintiff incorporates by reference all preceding paragraphs.

       88.    Defendant’s fraudulent intent is evinced by its failure to accurately represent the

Product on the front label, when it knew its statements were neither true nor accurate and misled

consumers.

       89.    Defendant was motivated by increasing its market share against competitor products.

       90.    Plaintiff and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.

                                         Unjust Enrichment


       91.    Plaintiff incorporates by reference all preceding paragraphs.

       92.    Defendant obtained benefits and monies because the Product was not as represented

and expected, to the detriment and impoverishment of plaintiff and class members, who seek

restitution and disgorgement of inequitably obtained profits.

                                 Jury Demand and Prayer for Relief

Plaintiff demands a jury trial on all issues.

    WHEREFORE, Plaintiff prays for judgment:

   1. Declaring this a proper class action, certifying plaintiff as representative and the

       undersigned as counsel for the class;

   2. Entering preliminary and permanent injunctive relief by directing defendant to correct the

       challenged practices to comply with the law;

   3. Injunctive relief to remove, correct and/or refrain from the challenged practices and


                                                 12
Case 1:21-cv-00443-ERK-PK Document 1 Filed 01/27/21 Page 13 of 14 PageID #: 13




      representations, and restitution and disgorgement for members of the class pursuant to the

      applicable laws;

   4. Awarding monetary damages, statutory damages under the GBL and interest pursuant to

      the common law and other statutory claims;

   5. Awarding costs and expenses, including reasonable fees for plaintiff's attorneys and

      experts; and

   6. Other and further relief as the Court deems just and proper.

Dated: January 27, 2021
                                                              Respectfully submitted,

                                                              Sheehan & Associates, P.C.
                                                              /s/Spencer Sheehan
                                                              Spencer Sheehan
                                                              60 Cuttermill Rd Ste 409
                                                              Great Neck NY 11021-3104
                                                              Tel: (516) 268-7080
                                                              Fax: (516) 234-7800
                                                              spencer@spencersheehan.com
                                                              E.D.N.Y. # SS-8533
                                                              S.D.N.Y. # SS-2056




                                              13
Case 1:21-cv-00443-ERK-PK Document 1 Filed 01/27/21 Page 14 of 14 PageID #: 14




1:21-cv-00443
United States District Court
Eastern District of New York

Michael Fleischer, individually and on behalf of all others similarly situated,


                                         Plaintiff,


         - against -


Aldi Inc.,


                                          Defendant




                                           Complaint



                       Sheehan & Associates, P.C.
                        60 Cuttermill Rd Ste 409
                        Great Neck NY 11021-3104
                           Tel: (516) 268-7080
                           Fax: (516) 234-7800




Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
under the circumstances, the contentions contained in the annexed documents are not frivolous.

Dated: January 27, 2021
                                                                          /s/ Spencer Sheehan
                                                                           Spencer Sheehan
